Citation Nr: 9925736	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for the service 
connected shin splints of the right leg.

2.  Entitlement to a compensable evaluation for the service 
connected shin splints of the left leg.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from August to September 1994.  
This appeal arises from a March 1997 rating decision of the 
Hartford, Connecticut Regional Office (RO).  


REMAND

The veteran contends that the RO erred by failing to award 
higher evaluations for her service connected shin splints.

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Although the veteran testified in May 1998 that she had not 
received any recent treatment for shin splints, the RO should 
contact the veteran and determine all sources of treatment, 
if any, for shin splints in recent years and then obtain 
treatment records.

The veteran was afforded a VA foot examination in June 1998 
and a VA muscle examination in July 1998.  These examinations 
are inadequate for rating purposes as the veteran's claims 
folder was not made available to the examiners.  In July 
1998, the examiner even noted that the report of the June 
1998 VA foot examination and x-rays were not available for 
review.  Clinical data which takes into account both prior 
and recent medical treatment is needed to ensure that the 
evaluation of the veteran's disability is a fully informed 
one.  The Court has observed that VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Court has also held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
In this case, the veteran testified at length in May 1998 
regarding the nature and extent of disability that resulted 
from bilateral shin splints.  She indicated that there was 
daily constant pain, that she was unable to stand or walk for 
extended periods, and that it hurt when she moved her foot.  
In view of the these facts, following the gathering of all 
recent treatment records, the veteran should be afforded a VA 
examination that is compliant with Green and Massey.  

During the May 1998 hearing, the veteran alleged that her 
service connected shin splints affected her ability to pursue 
employment to include working as a waitress.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  The Court 
noted that one of the criteria for purposes of determining 
whether to award an extraschedular rating in "exceptional" 
cases under 38 C.F.R. § 3.321(b)(1) is a showing that a 
disability causes "marked interference with employment."  
In Spurgeon, the appellant testified that his wrist condition 
had "quite disturbed" his work, and that he had missed 800 
hours of work at the U.S. Postal Service.  There is no 
evidence in the record that VA ever attempted to secure the 
appellant's employment records and no evidence that VA ever 
notified the appellant that she had the ultimate 
responsibility of furnishing the records.  In this regard, 
the Court noted that if VA (for whatever reason) could not or 
would not request the veteran's employment records, it had, 
at a minimum, an obligation to advise the appellant of their 
relevance.  38 C.F.R. § 3.159(c); 38 U.S.C. § 5103(a).  
Because it did not, a remand was required.  Likewise, 
consideration of an extraschedular rating is deemed warranted 
in this case.

Also in regard to the claim for higher evaluations for the 
service connected shin splints, the Court has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the rating action appealed from was 
the initial grant of service connection for the veteran's 
shin splints, the RO should consider the proper evaluations 
to be assigned for the veteran's service connected disability 
pursuant to the Court's holding in Fenderson.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for shin 
splints in recent years.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The RO should request from the 
veteran an employment statement showing 
time lost from employment since September 
1994 specifically due to the service 
connected shin splints. 

3.  The RO should also request from the 
veteran signed authorizations so that her 
leave records may be requested.  
Specifically, the VA needs verification 
of time lost from work due to the service 
connected shin splints, and the effect 
this disability has on the veteran's 
ability to carry out her job duties.  If 
special concessions were made by her 
employer because of the service connected 
disability at issue, this information is 
also needed.  In addition, the veteran 
may submit any other evidence in her 
possession or which she is able to obtain 
documenting marked interference with her 
employment attributable to her service 
connected disability.  If she has had any 
period of hospitalization for her service 
connected shin splints since 1994, she 
should so indicate and provide signed 
authorizations so that the VA may obtain 
the medical records.  All additional 
evidence received should be permanently 
associated with the claims file.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of disability resulting 
from shin splints.  The importance of 
appearing for the scheduled examination 
and the consequences of her failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  In general, 
the examiner should record all complaints 
and clinical manifestations referable to 
bilateral shin splints.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of 
either foot due to the service connected 
shin splints (see the veteran's testimony 
as to the loss of movement of the foot 
due to pain from shin splints) due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.   

5.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the holding in Fenderson v. West, 12 
Vet. App. 119 (1999).  Moreover, 
consideration should be given to whether 
referral for consideration of an 
extraschedular rating is warranted 
pursuant to 38 C.F.R. § 3.321.  If the 
action taken remains adverse to the 
veteran in any way, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination and citation, consideration 
and discussion of 3.321.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying her of the consequences for 
failure to appear for an examination.  
The veteran and her representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











